Exhibit 10.2
 
REAFFIRMATION AND AMENDMENT AGREEMENT


THIS REAFFIRMATION AND AMENDMENT AGREEMENT, dated as of November 5, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), to each of the Security Documents is entered into by and among
JACK IN THE BOX INC., a Delaware corporation, the Restricted Subsidiaries of the
Borrower identified on the signature pages hereto, as guarantors (collectively,
the “Guarantors” and each, individually, a “Guarantor” and the Borrower together
with the Guarantors, the “Credit Parties” and each, a “Credit Party”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the lenders from time to time to the New Credit
Agreement referenced below (in such capacity, the “Administrative Agent”).
 
Statement of Purpose
 
WHEREAS, the Borrower, certain financial institutions party thereto, as lenders,
and the Wells Fargo Bank, National Association, as administrative agent are
parties to that certain Credit Agreement dated as of June 29, 2010 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”);
 
WHEREAS, the Borrower, each lender from time to time a party thereto
(collectively, the “Lenders” and each, individually, a “Lender”) and the
Administrative Agent are parties to that certain Amended and Restated Credit
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “New Credit Agreement”) which by its
terms amends and restates, but does not novate, the terms of the Existing Credit
Agreement;
 
WHEREAS, each of the Credit Parties is party to one or more of the following:
(a) that certain Guaranty Agreement, dated as of June 29, 2010 (as previously
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Guaranty Agreement”) and (b) that certain Collateral Agreement, dated as of
June 29, 2010 (as previously amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Collateral Agreement”); and
 
WHEREAS, the Administrative Agent and the Lenders have requested that each
Credit Party execute and deliver this Agreement to confirm (a) that the Guaranty
Agreement, the Collateral Agreement and each of the other Security Documents
remains in full force and effect, (b) the validity of the Liens and assignments
granted pursuant to the Collateral Agreement and each of the other Security
Documents and (c) that the Collateral Agreement, each of the other Security
Documents and such Liens and assignments support or secure, and will continue to
support or secure, the Obligations under the New Credit Agreement.  Each Credit
Party has agreed to execute and deliver this Agreement pursuant to the terms
hereof.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:
 
SECTION 1 Definitions.  Except as otherwise provided herein, all capitalized
undefined terms used in this Agreement (including, without limitation, in the
introductory paragraph and the statement of purpose hereto) shall have the
meanings assigned thereto in the New Credit Agreement or, to the extent not
defined in the New Credit Agreement, in the applicable Security Document.
 
SECTION 2 Reaffirmation of Security Documents.  Each Credit Party and the
Administrative Agent hereby confirms that the Guaranty Agreement, the Collateral
Agreement and each of the other Security Documents to which it is a party shall
continue to be in full force and effect and is hereby in all respects ratified
and reaffirmed as if fully restated as of the date hereof by this Agreement;
provided that: (a) all references therein to the “Credit Agreement” shall be
deemed to be references to the New Credit Agreement, (b) all references to
“Administrative Agent” shall be deemed to be references to Wells Fargo Bank,
National Association, in its capacity as Administrative Agent under the New
Credit Agreement; and (c) all references to “Lenders” shall be deemed to be
references to the Lenders under the New Credit Agreement.  Each party hereto
hereby agrees and acknowledges that the amendment and restatement of the
Existing Credit Agreement will not result in the termination of any of the
aforementioned Loan Documents and or any other Security Documents entered into
in connection with the transactions contemplated thereby or otherwise diminish
the obligations of any Credit Party.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3 Amendments to Guaranty Agreement.   The Guaranty Agreement is hereby
amended by:
 
(a) adding the following defined term to Section 1 thereof in appropriate
alphabetical order:
 
““Ancillary Secured Agreement” means any Cash Management Agreement or any
Hedging Agreement, and “Ancillary Secured Agreements” means the collective
reference to all Cash Management Agreements and all Hedging Agreements.”
 
(b) replacing each reference therein to “Hedging Agreement” with “Ancillary
Secured Agreement” and each reference therein to “Hedging Agreements” with
“Ancillary Secured Agreements”;
 
(c) replacing (i) the first and third references to “the Borrower” in Section
2(a) thereof with “the Credit Parties” and (ii) the second reference to “the
Borrower” in Section 2(a) thereof with “any Credit Party”;
 
(d) replacing the reference to “Indebtedness” in Section 5(e) thereof with
“Debt”; and
 
(e) adding (i) “(as defined in the Collateral Agreement)” after each reference
to “Control” in Section 11(f) thereof and (ii) adding “or by the Credit
Agreement” at the end of Section 11(f) thereof after the word “hereby”.
 
SECTION 4 Amendments to Collateral Agreement.    The Collateral Agreement is
hereby amended by:
 
(a) deleting the opening paragraph thereof in its entirety and replacing it with
the following:
 
“COLLATERAL AGREEMENT, dated as of June 29, 2010, by and among JACK IN THE BOX
INC., a Delaware corporation (the “Company”), certain of its Subsidiaries as
identified on the signature pages hereto and any Additional Grantor (as defined
below) who may become party to this Agreement (such Subsidiaries and Additional
Grantors, collectively, with the Company, the “Grantors”), in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the ratable benefit of the Secured Parties (as
defined in that certain Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among the Company, as borrower (the “Borrower”), the
banks and other financial institutions from time to time party thereto (the
“Lenders”), and the Administrative Agent).”
 
 
2

--------------------------------------------------------------------------------

 
 
(b) adding the following defined term to Section 1.1 thereof in appropriate
alphabetical order:
 
““Ancillary Secured Agreement” means any Cash Management Agreement or any
Hedging Agreement, and “Ancillary Secured Agreements” means the collective
reference to all Cash Management Agreements and all Hedging Agreements.”
 
(c) replacing each reference therein to “Hedging Agreement” with “Ancillary
Secured Agreement” and each reference therein to “Hedging Agreements” with
“Ancillary Secured Agreements”; and
 
(d) adding the phrase “and obligations and liabilities under Ancillary Secured
Agreements as to which arrangements reasonably satisfactory to the applicable
Cash Management Bank or Hedging Bank shall have been made” after the words
“contingent indemnification obligations” in each of (i) the first parenthetical
of Article IV thereof and (ii) the first parenthetical of Section 7.16(a)
thereof.
 
SECTION 5 Obligations Secured.  The Guaranty Agreement the Collateral Agreement
and each of the other Security Documents, as amended, confirmed, ratified and
reaffirmed by this Agreement, secure and guaranty the Obligations.
 
SECTION 6 Replacement of Collateral Agreement Schedules.  Subject to the terms
and conditions hereof, and the effectiveness of this Agreement, Schedules 3.6
and 3.7 to the Collateral Agreement are hereby deleted and replaced with the
applicable corresponding Schedules attached hereto as Annex A, which shall, from
and after the effectiveness of this Agreement, constitute the Schedules to the
Collateral Agreement and each Credit Party certifies that each of the
representations and warranties in Article III of the Collateral Agreement are
(after giving effect to the replacement of the foregoing schedules) true and
correct on the date hereof as if all references therein to “as of the date
hereof” (or any similar phrase) were deemed to refer to the Closing Date.
 
SECTION 7 Effectiveness.  This Agreement shall become effective upon receipt by
the Administrative Agent of counterparts of this Agreement executed by the
Administrative Agent and each Credit Party.
 
SECTION 8 Representations and Warranties.
 
(a)           Each Credit Party hereby certifies that (i) (A) each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents to which it is a party and (B) in the case of the Guarantors,
each of the representations and warranties contained in the Credit Agreement to
the extent applicable to them is, in each case under clause (A) and (B) above,
true and correct in all material respects as of the date hereof, both
immediately before and after giving effect to this Agreement (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty shall be
true and correct as of such date, and except to the extent that any such
representation and warranty is qualified by materiality or Materially Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects), and (ii) no Default or Event of Default has occurred and is
continuing.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Each Credit Party hereby represents and warrants that as of the
date hereof there are no claims or offsets against or defenses or counterclaims
to the obligations of any Borrower under the New Credit Agreement or any other
Loan Document.
 
(c)           Each Credit Party hereby represents and warrants that it has the
right, power and authority and has taken all necessary corporate and other
action to authorize the execution, delivery and performance of this Agreement in
accordance with its terms and the transactions contemplated hereby.
 
(d)           Each Credit Party hereby represents that it has duly executed and
delivered this Agreement by its duly authorized officers and that each Security
Document, as reaffirmed, amended or otherwise modified hereby, constitutes the
legal, valid and binding obligation of it, enforceable in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.
 
SECTION 9 Limited Effect.  Except as amended and supplemented hereby, the New
Credit Agreement and each other Loan Document shall continue to be, and shall
remain, in full force and effect.  This Agreement shall not be deemed (a) to be
a waiver of, or consent to, or a modification or amendment of, any other term or
condition of the New Credit Agreement or any other Loan Document or (b) to
prejudice any right or rights which the Administrative Agent or any Lender may
now have or may have in the future under or in connection with the New Credit
Agreement or the other Loan Documents or any of the instruments or agreements
referred to therein, as the same may be amended or modified from time to time.
 
SECTION 10 Costs and Expenses.  The Borrower hereby agrees that it shall pay or
reimburse the Administrative Agent for all of its reasonable out-of-pocket costs
and expenses incurred in connection with the preparation, negotiation and
execution of this Agreement including, without limitation, the reasonable fees
and disbursements of counsel.
 
SECTION 11 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute one and the same instrument.
 
SECTION 12 Fax Transmission.  A facsimile, telecopy or other reproduction of
this Agreement may be executed by one or more parties hereto, and an executed
copy of this Agreement may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.  At the request of any party hereto, all parties hereto agree to
execute an original of this Agreement as well as any facsimile, telecopy or
other reproduction hereof.
 
SECTION 13 Governing Law.  This Agreement shall be governed by, construed and
enforced in accordance with the law of the State of New York (including Section
5-1401 and Section 5-1402 of the General Obligations Law of the State of New
York), without reference to the conflicts of law principles thereof.
 
[Signature Pages Follow]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the undersigned hereby causes this Agreement to be executed
and delivered as of the date first above written.
 

 
BORROWER:
     
JACK IN THE BOX INC.
                  By:
/s/ Paul D. Melancon
    Name:
Paul D. Melancon
  Title:
Vice President, Finance, Controller
   
And Treasurer

 
 
Jack in the Box Inc.
Reaffirmation Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
GUARANTORS:
                 
JBX GENERAL PARTNER LLC
                              By:  Jack in the Box Inc.,         as sole member
                    By: /s/ Paul D. Melancon         Name: Paul D. Melancon    
Title: Vice President, Finance, Controller       and Treasurer                  
       
JBX LIMITED PARTNER LLC
                            By: Jack in the Box Inc.,       as sole member      
            By: /s/ Paul D. Melancon         Name: Paul D. Melancon     Title:
Vice President, Finance, Controller       and Treasurer            

 

  JACK IN THE BOX EASTERN DIVISION L.P.                             By: JBX
General Partner LLC,        as general partner                   By: Jack in the
Box Inc.,       as sole member                     By: /s/ Paul D. Melancon    
    Name:  Paul D. Melancon       Title: Vice President, Finance, Controller    
    and Treasurer

 

 
QDOBA RESTAURANT CORPORATION
                      By:
/s/ Jerry P. Rebel
      Name:
Jerry P. Rebel
  Title:
Chief Financial Officer

 
 
Jack in the Box Inc.
Reaffirmation Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL
  ASSOCIATION, as Administrative Agent on behalf of    itself and the Lenders  
            By:
/s/ Sally Hoffman
      Name:
Sally Hoffman
  Title:
Managing Director

 
 
Jack in the Box Inc.
Reaffirmation Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 
Annex A
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


COLLATERAL AGREEMENT
DISCLOSURE SCHEDULES
 
 

Schedule 3.6   Jurisdiction of Organization; Taxpayer Identification Number;
Registered     Organization Number; Chief Executive Office and Other Locations  
    Schedule 3.7   Pledged Stock and Partnership/LLC Interests

                                           
 

 
 
1

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.6 – JURISDICTION OF ORGANIZATION; TAXPAYER IDENTIFICATION
NUMBER: REGISTERED ORGANIZATION NUMBER; CHIEF EXECUTIVE OFFICE AND
OTHER LOCATIONS
 
 
Jack in the Box Inc.
 
 
State of Organization:
Delaware
 
Taxpayer Identification Number:
95-2698708
 
Registered Organization Number:
0773942
 
Chief Executive Office:
9330 Balboa Avenue, San Diego, CA 92123
 
Book and Records Locations:
8690 Balboa Avenue, San Diego, CA 92123
 
Inventory/Equipment Locations:
CA, HI, WA, OR, AZ, NV, ID, UT, ID
 
Trade/Fictitious Business Names:
Jack in the Box
   
Quick Stuff
   
Foodmaker
       
Jack in the Box Eastern Division L.P.
   
State of Organization:
Texas
 
Taxpayer Identification Number:
33-0937000
 
Registered Organization Number:
142380-10
 
Chief Executive Office:
9330 Balboa Avenue, San Diego, CA 92123
 
Book and Records Locations:
8690 Balboa Avenue, San Diego, CA 92123
 
Inventory/Equipment Locations:
TX, IL, LA, TN, NC, SC, MO, OK, KS, IN, OH
 
Trade/Fictitious Business Names:
Jack in the Box
   
Quick Stuff
   
Foodmaker
       
JBX General Partner LLC
   
State of Organization:
Delaware
 
Taxpayer Identification Number:
33-0936993
 
Registered Organization Number:
33-00102  
Chief Executive Office:
9330 Balboa Avenue, San Diego, CA 92123  
Book and Records Locations:
8690 Balboa Avenue, San Diego, CA 92123  
Inventory/Equipment Locations:
N/A
 
Trade/Fictitious Business Names:
Jack in the Box    
Quick Stuff
   
Foodmaker
       
JBX Limited Partner LLC
   
State of Organization:
Delaware
 
Taxpayer Identification Number:
None
 
Registered Organization Number:
33-00104
 
Chief Executive Office:
9330 Balboa Avenue, San Diego, CA 92123
 
Book and Records Locations:
8690 Balboa Avenue, San Diego, CA 92123
 
Inventory/Equipment Locations:
N/A
 
Trade/Fictitious Business Names:
Jack in the Box
   
Quick Stuff
   
Foodmaker

 
 
2

--------------------------------------------------------------------------------

 
 

 
Qdoba Restaurant Corporation
   
State of Organization:
Delaware
 
Taxpayer Identification Number:
84-1436765
 
Registered Organization Number:
2792020
 
Chief Executive Office:
4865 Ward Road Suite 500, Wheat Ridge, CO 80033
 
Inventory/Equipment Locations:
CA, CO, FL, IA, IL, IN, KY, MA, MD, MI, MN, MO, NE,
   
NJ, NY, OH, PA, SD, TN, VA, WA
 
Trade/Fictitious Business Names:
Qdoba Mexican Grill
   
ZTeca Mexican Grill

 
 
 
3

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.7 – PLEDGE STOCK AND PARTNERSHIP / LLC INTERESTS


Certified Securities:


Jack in the Box Inc.


Name of Issuer
Class and Series
Certificate Number
Percentage of
Ownership Interests
of such Class and
Series
Foodmaker Inc.
Common Stock
0001
100%
Foodmaker International Franchising, Inc.
Common Stock
2
100%
Qdoba Restaurant Corporation
Common Stock
1
100%
Stored Value Card, Inc.
Class A
1
100%



Qdoba Restaurant Corporation


Name of Issuer
Class and Series
Certificate Number
Percentage of
Ownership Interests
of such Class and
Series
ZRC Operations Company, Inc.
Common Stock
2
100%
Qdoba of Canada Inc.
Common Stock
3
66%

 
 
4

--------------------------------------------------------------------------------

 
 
Partnership/LLC Interests:


Jack in the Box Inc.


Name of Issuer
(including identification
of type of entity)
Type of Ownership
Interest
Certificate Number
(if any)
Percentage of
Ownership Interests
of such Type
JBX General Partner LLC
Membership Interests
Uncertificated
100%
JBX Limited Partner LLC
Membership Interests
Uncertificated
100%
JIB Stored Value Cards, LLC
Membership Interests
Uncertificated
100%



JBX General Partner LLC


Name of Issuer
(including identification
of type of entity)
Type of Ownership
Interest
Certificate Number
(if any)
Percentage of
Ownership Interests
of such Type
Jack in the Box Eastern Division L.P.
General Partnership Interest
Uncertificated
1%



JBX Limited Partner LLC


Name of Issuer
(including identification
of type of entity)
Type of Ownership
Interest
Certificate Number
(if any)
Percentage of
Ownership Interests
of such Type
Jack in the Box Eastern Division L.P.
Limited Partnership Interest
Uncertificated
99%



Qdoba Restaurant Corporation


Name of Issuer
(including identification
of type of entity)
Type of Ownership
Interest
Certificate Number
(if any)
Percentage of
Ownership Interests
of such Type
QMG Stored Value Cards, LLC
Membership Interests
Uncertificated
100%


5